Exhibit 10.50

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made effective as of
April 30, 2013 (“Effective Date”), by and between The Active Network, Inc.
(“Company”) and Jon Belmonte (“Executive”).

The parties agree as follows:

1. Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive is employed as the temporary Interim Chief Executive
Officer and shall have the duties and responsibilities assigned by Company’s
Board of Directors (“Board of Directors”) both upon initial hire and as may be
reasonably assigned from time to time. Executive shall perform faithfully and
diligently all duties assigned to Executive. Company reserves the right to
modify Executive’s position and duties at any time in its sole and absolute
discretion. On or before June 30, 2013, Executive will be nominated to serve on
Company’s Board of Directors.

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies the Board of Directors in advance of Executive’s intent to engage in
other paid work and receives the Board of Directors’ express written consent to
do so.

2.3 Work Location. Executive’s principal place of work shall be located in San
Diego, California, or such other location as Company may direct from time to
time.

3. Term. The employment relationship pursuant to this Agreement shall be for an
initial term commencing on the Effective Date set forth above and continuing for
a period of eight (8) months following such date (“Initial Term”), unless sooner
terminated in accordance with section 7 below. Upon the expiration of the
Initial Term specified above, Executive’s employment will be at-will, not for
any specified period, and may be terminated at any time, with or without Cause
(as defined below) or advance notice, by either Executive or Company, subject to
the provisions regarding termination set forth below in section 7. No
representative of Company, other than the Board of Directors has the authority
to alter the at-will employment relationship. Any change to the at-will
employment relationship must be by specific, written agreement signed by
Executive and the Company’s Board of Directors. Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.



--------------------------------------------------------------------------------

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of
thirty thousand dollars ($30,000) per month, less required deductions for state
and federal withholding tax, social security and all other employment taxes and
payroll deductions, payable in accordance with the normal payroll practices of
Company. In the event Executive’s employment under this Agreement is terminated
by either party, for any reason, Executive will earn the Base Salary prorated to
the date of termination.

4.2 Incentive Compensation. Executive will be eligible to receive incentive
compensation, the terms, amount and payment of which shall be determined by
Company in its sole and absolute discretion.

4.3 Equity. Subject to the Board of Directors’ approval, Executive will be
granted stock options to purchase 100,000 shares of Company’s Common Stock under
Company’s 2011 Equity Incentive Plan (the “Plan”) at an exercise price equal to
the fair market value of that stock on the date of the grant (the “Options”) and
134,000 restricted stock units (“RSUs”). The Options and RSUs will be subject to
the terms and conditions of the Plan and the standard stock option agreement and
restricted stock unit agreement provided pursuant to the Plan, which Executive
will be required to sign as a condition of receiving the Options and RSUs.
Notwithstanding the above, the Options shall vest in full on the eight month
anniversary of the Effective Date and the RSU’s shall vest in equal monthly
installments over the eight month term beginning on the one month anniversary of
the grant date.

4.4 Performance and Salary Review. The Board of Directors will periodically
review Executive’s performance on no less than an annual basis. Adjustments to
salary or other compensation, if any, will be made by the Board of Directors in
its sole and absolute discretion.

5. Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to Executives of Company subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.

6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation and will be reimbursed in
accordance with Company’s policies. Any reimbursement Executive is entitled to
receive shall (a) be paid no later than the last day of Executive’s tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year and
(c) not be subject to liquidation or exchange for another benefit.

7. Termination of Executive’s Employment.

7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful

 

-2-



--------------------------------------------------------------------------------

misconduct on the part of Executive with respect to Executive’s obligations or
otherwise relating to the business of Company; (b) any acts or conduct by
Executive that are materially adverse to Company’s interests; (c) Executive’s
material breach of this Agreement; (d) Executive’s breach of Company’s Employee
Proprietary Information and Inventions Agreement; (e) Executive’s conviction or
entry of a plea of nolo contendere for fraud, misappropriation or embezzlement,
or any felony or crime of moral turpitude or that otherwise negatively impacts
Executive’s ability to effectively perform Executive’s duties hereunder;
(f) Executive’s willful neglect of duties as determined in the sole and
exclusive discretion of the Board of Directors; (g) Executive’s inability to
perform the essential functions of Executive’s position, with or without
reasonable accommodation, due to a mental or physical disability; or
(h) Executive’s death. In the event of termination based on (b) or (f),
Executive will have fifteen (15) days from receipt of notice from Company to
cure the issue, if curable. In the event Executive’s employment is terminated in
accordance with this subsection 7.1, Executive shall be entitled to receive only
Executive’s Base Salary then in effect, prorated to the date of termination and
all benefits accrued through the date of termination (“Accrued Benefits”). All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Package described in subsection 7.2 below.

7.2 Termination Without Cause by Company/Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time on written
notice to Executive. In the event of such termination, Executive will receive
Executive’s Base Salary then in effect, prorated to the date of termination, and
Accrued Benefits. In addition, although Executive’s position is intended to be
temporary in nature, in the event Executive is terminated without Cause,
Executive will receive a “Severance Package” that shall include (a) a “Severance
Payment” equivalent to the greater of (i) one month of Base Salary or
(ii) Executive’s Base Salary through the end of the Initial Term, payable in a
lump sum 60 days following the termination date; (b) acceleration of Executive’s
Options and RSUs, and (c) reimbursement by Company of the premiums required to
continue Executive’s group health care coverage under the applicable provisions
of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for a period
that is the greater of (i) one month or (ii) through the end of the Initial
Term, provided that Executive elects to continue and remains eligible for these
benefits under COBRA, timely makes the premium payments, and does not become
eligible for health coverage through another employer during this period.
Executive will only receive the Severance Package if Executive: (i) complies
with all surviving provisions of this Agreement as specified in subsection 12.8
below; (ii) executes a full general release in a form attached hereto as
Appendix A, releasing all claims, known or unknown, that Executive may have
against Company arising out of or any way related to Executive’s employment or
termination of employment with Company, and such release has become effective in
accordance with its terms prior to the 60th day following the termination date
(iii) agrees not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Company. All other Company obligations to Executive will be automatically
terminated and completely extinguished.

7.3 Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company at any time. In the event of Executive’s
resignation, Executive will be entitled to receive only Executive’s Base Salary
and benefits for the thirty-day

 

-3-



--------------------------------------------------------------------------------

notice period and no other amount. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. In addition, Executive will not be entitled to receive the
Severance Package described in subsection 7.2 above.

7.4 Pay in Lieu of Notice Period. Should Company terminate Executive’s
employment without Cause with advance written notice, Company reserves the right
to immediately relieve Executive of all job duties, positions and
responsibilities and provide Executive with payment of Executive’s then current
Base Salary in lieu of any portion of the notice period.

7.5 Resignation of Board or Other Positions. Should Executive’s employment
terminate for any reason, Executive agrees to immediately resign all other
positions (including board membership) Executive may hold on behalf of Company.

7.6 Application of Section 409A.

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall be paid to Executive before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.

(b) Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code. The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, Company shall not be responsible for the payment of any applicable
taxes on compensation paid or provided to Executive pursuant to this Agreement.

(c) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the

 

-4-



--------------------------------------------------------------------------------

end of the year after the year in which such expense was incurred; and (3) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

(d) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest. Such work and/or activities shall
include, but is not limited to, directly or indirectly competing with Company in
any way, or acting as an officer, director, employee, consultant, stockholder,
volunteer, lender, or agent of any business enterprise of the same nature as, or
which is in direct competition with, the business in which Company is now
engaged or in which Company becomes engaged during the term of Executive’s
employment with Company, as may be determined by the Board of Directors in its
sole discretion. If the Board of Directors believes such a conflict exists
during the term of this Agreement, Board of Directors may ask Executive to
choose to discontinue the other work and/or activities or resign employment with
Company.

9. Confidentiality and Proprietary Rights. As a condition of employment,
Executive agrees to read, sign and abide by Company’s Employee Proprietary
Information and Inventions Agreement, which is provided with this Agreement and
incorporated herein by reference.

10. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 8-9 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, and preliminary injunctive pursuant
to the California Arbitration Act, without the necessity of proving actual
damages or posting any bond or other security.

11. Arbitration. In the event of any dispute or claim relating to or arising out
of the employment relationship between Executive and Company or the termination
of that relationship (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, race, disability or other
discrimination), Executive and Company agree that all such disputes shall be
resolved by binding arbitration conducted before a single neutral arbitrator in
San Diego, California, pursuant to the rules for arbitration of employment
disputes by the American Arbitration Association (available at www.adr.org) and
the rules set forth in the California Arbitration Act, Code of Civil Procedure
Section 1280, et seq. (available at www.leginfo.ca.gov/calaw.html). The
arbitrator shall permit adequate discovery, including discovery pursuant to
Section 1283.05 of the California Code of Civil Procedure. In addition, the
arbitrator is empowered to award all remedies otherwise available in a court of
competent jurisdiction; however Executive and Company each retain the right
under Section 1281.8 of the California Code of Civil Procedure to seek
provisional remedies. Any judgment rendered by the arbitrator may be entered by
any court of competent jurisdiction. The arbitrator shall issue an award in
writing and state the essential findings and conclusions on which the award is
based. By executing this Agreement, Executive and Company are both waiving the
right to a jury trial with respect to any such disputes. Company shall bear the
costs of the arbitrator, forum and filing

 

-5-



--------------------------------------------------------------------------------

fees. Each party shall bear its own respective attorneys’ fees and all other
costs, unless otherwise provided by law and awarded by the arbitrator. This
arbitration agreement does not include claims that, by law, may not be subject
to mandatory arbitration.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

12.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. Each
party consents to the jurisdiction and venue of the state or federal courts in
San Diego, California, if applicable, in any action, suit, or proceeding arising
out of or relating to this Agreement.

12.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to such address as either party may specify in writing.

 

-6-



--------------------------------------------------------------------------------

12.8 Survival. Sections 8 (“No Conflict of Interest”), 9 (“Confidentiality and
Proprietary Rights”), 10 (“Injunctive Relief”), 11 (“Agreement to Arbitrate”),
12 (“General Provisions”) and 13 (“Entire Agreement”) of this Agreement shall
survive Executive’s employment by Company.

13. Entire Agreement. This Agreement, including Company’s Employee Proprietary
Information and Inventions Agreement incorporated herein by reference and
Company’s 2011 Equity Incentive Plan and related option and RSU documents
described in subsection 4.3 of this Agreement, constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This agreement may be amended or modified only with the written
consent of Executive and the Board of Directors of Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated: April 30, 2013      

/s/ Jon Belmonte

      Jon Belmonte       The Active Network, Inc. Dated: April 30, 2013     By:
 

/s/ Scott Mendel

    Name:   Scott Mendel     Title:   Chief Financial Officer

 

-7-



--------------------------------------------------------------------------------

APPENDIX A

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between The Active Network, Inc.
(“Company”) and Jon Belmonte (“Employee”) with respect to the following facts:

A. Employee is presently employed by Company on an at will basis as Interim
Chief Executive Officer pursuant to an Employment Agreement dated             ,
2013 (“Employment Agreement”).

B. Employee’s employment with Company will terminate effective
                    (“Separation Date”). Pursuant to the Employment Agreement,
because Employee’s employment is terminating without cause, Employee is entitled
to certain severance payments and benefits as forth herein, in exchange for
Employee entering into, and not revoking, this Separation Agreement.

C. The parties desire to settle all claims and issues that have, or could have
been raised by Employee in relation to Employee’s employment with Company and
arising out of or in any way related to the acts, transactions or occurrences
between Employee and Company to date, including, but not limited to, Employee’s
employment with Company or the termination of that employment, on the terms set
forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Severance Package. Pursuant to Employment Agreement and in exchange for the
promises set forth herein, Company agrees to provide Employee with the Severance
Package described in Employee’s Employment Agreement (“Severance Package”), to
which Employee is not otherwise entitled absent executing this Separation
Agreement. Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Separation Agreement.

2. General Release.

2.1 Employee unconditionally, irrevocably and absolutely releases and discharges
Company, and any parent or subsidiary corporations, divisions or affiliated
corporations, partnerships or other affiliated entities of the foregoing, past
and present, as well as their respective employees, officers, directors,
shareholders, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with the
Company, and the termination of employment with the

 

-8-



--------------------------------------------------------------------------------

Company. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, as applicable, but not limited to alleged
violations of the California Labor Code, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, the Family Medical Leave
Act, the California Family Rights Act, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys’ fees, costs and expenses.

2.2 Employee expressly waives Employee’s right to recovery of any type,
including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on Employee’s
behalf, related in any way to the matters released herein.

2.3 The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as Employee’s right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, claims for statutory
indemnity, workers’ compensation benefits or unemployment insurance benefits, as
applicable, and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Separation Agreement.

2.4 Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Separation Agreement and
agrees, nonetheless, that this Separation Agreement and the release contained in
it shall be and remain effective in all respects notwithstanding such different
or additional facts or the discovery of them.

2.5 Employee declares and represents that Employee intends this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete. Employee executes this release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.

3. California Civil Code Section 1542 Waiver. Employee expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee waives any right which Employee has or may have under 1542 to the full
extent Employee may lawfully waive such rights pertaining to this general
release of claims.

 

-9-



--------------------------------------------------------------------------------

4. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency, related to the matters released in this Separation
Agreement.

5. Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of Company or any of the other
Released Parties.

6. Return of Company Property. Employee understands and agrees that as a
condition of receiving the Severance Package, all Company property must be
returned to Company. By signing this Separation Agreement, Employee represents
that Employee has returned all Company property, data and information belonging
to Company, including all code and computer programs, and information of
whatever nature, as well as any other materials, keys, passcodes, access cards,
credit cards, computers, documents or information, including but not limited to
confidential information in Employee’s possession or control. Further, Employee
represents that Employee has retained no copies thereof, including electronic
copies and agrees that Employee will not use or disclose to others any
confidential or proprietary information of Company.

7. Confidentiality. Employee agrees to keep the terms of this Separation
Agreement confidential, except that Employee may confidentially disclose the
fact and terms of this Separation Agreement to Employee’s immediate family and
attorney or accountant, if any, as needed for legal or tax advice, but in no
event may Employee discuss this Separation Agreement or its terms with any
current, former or prospective employee of Company.

7.1 Nothing in this Separation Agreement shall prohibit either party from making
truthful statements in any legal proceedings or as otherwise required by law.

7.2 Employee further agrees to comply with the continuing obligations set forth
in the surviving provisions of Company’s Employee Proprietary Information and
Inventions Agreement, previously signed by Employee.

8. Affirmation. Employee affirms that other than the Severance Payment
referenced herein, Employee has been paid all compensation, wages, bonuses, and
commissions due, and has been provided all leaves (paid or unpaid) and benefits
to which Employee may be entitled.

9. No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

10. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. sec. 626(f). Employee is advised to consult with an attorney before
executing this Separation Agreement.

 

-10-



--------------------------------------------------------------------------------

10.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21-day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.

10.2 Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee’s revocation must be in writing and received by Scott Mendel, Chief
Financial Officer, on the seventh day in order to be effective. If Employee does
not revoke acceptance within the seven (7) day period, Employee’s acceptance of
this Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”). The Severance Package shall become due and payable in
accordance with paragraph 1 above and its subparts, after the Effective Date of
this Separation Agreement.

10.3 Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Separation Agreement.
In addition, this Agreement does not prohibit Employee from challenging the
validity of this Separation Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.

11. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.

12. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.

13. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.

 

-11-



--------------------------------------------------------------------------------

14. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Company’s Employee Proprietary Information and
Inventions Agreement previously signed by Employee, is intended to be the entire
agreement between the parties and supersedes and cancels any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter. This Separation Agreement may be amended only by a written instrument
executed by all parties hereto.

THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

 

Dated:                           

 

      Jon Belmonte       The Active Network, Inc. Dated:                       
  By:  

 

    Name:   Scott Mendel     Title:   Chief Financial Officer

 

-12-